                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.                                            CASE NO.: 2:16-CR-102
                                                              JUDGE GEORGE C. SMITH
                                                              MAGISTRATE JUDGE VASCURA
MICHAEL VERNELL WILLIAMS,

                       Defendant.


                                             ORDER

       On August 28, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that Defendant Williams be sentenced to a term of imprisonment of eight (8)

months, and that no further term of supervision be imposed. (Doc. 17).

       The Magistrate Judge held a revocation hearing on August 28, 2019. The Defendant

stipulated to the violations of the conditions of supervised release which included: “Defendant shall

not commit another federal, state, or local crime;” “Defendant shall notify the probation officer

within seventy-two (72) hours of being arrested or questioned by a law enforcement officer;”

“Defendant shall report to the probation officer as directed and shall submit a truthful and

complete written report within the first five days of each month;” “Defendant shall notify the

probation officer ten days prior to any change in residence or employment;” and “Defendant will

participate in a program of testing, counseling and treatment for drug and alcohol abuse as directed

by the probation officer.”
       Defendant was convicted on February 21, 2018 of his third OVI conviction since being on

supervised release and he failed to notify his probation officer. Defendant incurred additional

charges in March 2019 and July 2019, which included driving under a suspended license,

obstructing justice, and resisting arrest. Defendant failed to report to the probation officer since

March 22, 2019. His whereabouts were unknown until his arrest on July 14, 2019. Further,

Defendant was ordered to do intensive outpatient treatment following his 3rd OVI conviction while

on supervision. He began treatment on September 27, 2018, but was unsuccessfully terminated on

February 28, 2019, due to lack of engagement and excessive absences.

       Based on all this information, the Magistrate Judge recommended that Defendant’s

supervised release be revoked and that he be sentenced to a term of imprisonment of eight (8)

months, and that no further term of supervision be imposed.

       Defendant was specifically informed of his right to contest the Report and Recommendation

by filing any objections within 14 days of the issuance of the Report and Recommendation.

Defendant did not file any objections.       Accordingly, the Court ADOPTS the Report and

Recommendation and hereby confirms the revocation of Defendant’s supervised release. Defendant

is sentenced to a term of imprisonment of eight (8) months, and no further term of supervised

release is imposed.

               IT IS SO ORDERED.


                                                      /s/ George C. Smith
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                -2-
